Title: Abigail Adams to Mary Smith Cranch, 10 May 1798
From: Adams, Abigail
To: Cranch, Mary Smith


          
            
              my dear sister
              May 10th 1798 Philadelphia
            
            Rumour at a distance magnifies, and seldom reports truth. I have not written you a word upon a subject which I know would have made you at least very uneasy. about three weeks ago, a Letter was sent, or rather brought here of a sunday Evening by two young women of the City, one of whom said passing the House a few day before She took up a paper in a small alley which runs between our house & our Neighbours. it was wet by lying at the Edge of a gutter which passes through the passage. the Girl finding it in this way opend the Letter, and read it, but being allarmd at the contents knew not what to do. her mother who was absent at the Time, returning & finding what she had done, directed the Girl to bring it herself & relate the circumstances. the purport of the Letters was to inform the President that the French peeple who were in this city had formed a conspiracy, with some unsuspected Americans, on the Evening of the day appointed for the fast to sit fire to the City in various parts, and to Massacre the inhabitants intreating the President not to neglect the information & the warning given, tho by an Annonimous Hand, signd a Real tho heretofore a misguided American. the President conceived it to be an incendary Letter written to allarm & distress the inhabitants. an other Letter of the same purport was sent ten days after, thrust under the door of mr Otis’s office. these with some Rumours of combinations got abroad, and the Mayor Aldermen &c kept some persons upon the watch through all parts of the City, & the Govenour gave orders privately to have a troop of Horse in case of need. the Young Men of the city as I wrote you, on Monday to the amount of near Eleven Hundred came at 12. oclock in procession two and two. there were assembled upon the occasion, it is said ten thousand Persons. this street as wide or wider than state street in Boston, was full, as far as we could see up & down. one might have walk’d upon their Heads—besides the houses window & even tops of Houses. in great order & decorum the young

men with each a black cockade marchd through the Multitude and all of them enterd the House preceeded by their committe, when a young Gentleman by the Name of Hare, a Nephew of Mrs Binghams read the address— the President received them in his Levee Room drest in his uniform, and as usual upon such occasions, read his answer to them, after which they all retired. the multitude gave three Cheers, & followd them to the state House yard, where the answer to the address was again read by the Chairman of the committe, with acclamations they then closed the scene by singing the new song, which at, 12 oclock at night was sung by them under our windows, they having dinned together or rather a part of them; this scene burnt in the Hearts of some Jacobins and they determined eitheir, to terrify, or Bully the young men out of their patriotism. Baches publishd some saussy pieces, the young men resented and he would have felt the effects of their resentment, if some cooler Heads had not interposed. yesterday was observed with much solemnity the Meeting Houses & churches were fill’d. about four oclock as is usual the state House Yard which is used for a walk, was very full of the inhabitants, when about 30 fellows, some with snow Balls in their Hats, & some with tri coulourd cockades enterd and attempted to seize upon the Hats of the young men to tear out their cockades a scuffel ensued when the young men became Conquerors, and some of these tri coulourd cockades were trampled in the dust. one fellow was taken, and committed to Jail, but this was sufficient to allarm the inhabitants, and there were every where large collections of People. the light Horse were call’d, out & patrold the streets all Night. a Gaurd was placed before this House, tho through the whole of the Proceedings, and amidst all the collection, the Presidents name was not once mentiond, nor any one grievence complaind of; but a foreign attempt to try their strength & to stire the inhabitants if possible was no doubt at the bottom. Congress are upon an Allien Bill. this Bache is cursing & abusing daily. if that fellow & his Agents Chronical, and all is not surpressd, we shall come to a civil war I hope the Gen’ll Court of our state, will take the subject up & if they have not a strong sedition Bill, make one— Before I close this I shall send to the post office
            Quincy address and a Letter from Brother Cranch News papers but not a line from my sister. well I trust the next post will bring me some;
            I must now close my Letter or the post will be gone. the Nurse & childern and Nabby Hunt are all going on Board this morning. Nabby

holds me to my word that I would let her go home this Spring. no difficuly or uneasiness on either part. she is wrong for herself— I have given her a dollor pr week ever since she has been with me paid her doctor, and she is now going to ——— she will find the difference. I suppose she thinks she may get a Husband—at home. here there is no chance— your ever affectionate
            
              A. Adams—
            
          
          
            mr Black was here & well to day—
          
        